DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) was submitted on 02/01/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 02/01/21, claims 1-20 have been canceled, and claims 21-39 have been newly added.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 38 is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, since the broadest reasonable interpretation of a claim covers a signal per se. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Claim 38 comprises both statutory and non-statutory subject matter, since Applicant claims "a computer-readable recording medium that records a data distribution program causing a computer to execute …,”.
The broadest reasonable interpretation of a claim drawn to a computer readable (storage/recording) medium and/or a computer-readable device (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
The USPTO recognizes that Applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable (storage) medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
For example: 
“A non-transitory computer-readable storage medium [or data carrier] comprising instructions which when executed by a processor cause the processor to …,”
Note: the recited feature “data carrier” (should be deleted) suggests non-statutory subject matter, and thereby subject to the USC 101 rejection, since the feature resembles “carrier wave”, which clearly is non-statutory subject matter.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
	Therefore, a correction will be required in order to make claims 38 comprise only the statutory subject matter.
	Note: merits of claim 38 have been examined.

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

9.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 21-22, 27-28, 33, and 35-39 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over He et al (2014/0355675 A1) in view of Han et al (2006/0083303 A1).
Regarding claims 21 and 38-39, He et al discloses a method of encoding an input signal by an encoder comprising a processor and memory, and a (non-transitory) computer-readable storage medium comprising instructions which when executed by the processor (para. [0025]) cause the processor to perform the method comprising: 
producing a base encoded signal (554, 602) by feeding an encoder with a down-sampled version (Downsampler, 552) of an input signal (Figs. 7-8; para. [0108]); 
producing a first quantized residual signal by: 
decoding (556) the base encoded signal to produce a base decoded signal (556, from Base layer decoder) (Figs. 7-8; para. [0109]); and 
using a difference (an error signal, “+” element, via 524 and Xi) between the base decoded signal (reconstructed data, via 526 and 524) and the input signal (sample data, Xi) to produce a first residual signal (the error signal, “+” element) (Figs. 7-8; paras. [0110-0111]); 
quantizing the first residual signal (the error signal, “+” element) to produce the first quantized residual signal (para. [0056]); 
producing a second residual signal by: 
de-quantizing (inverse quantization) the first quantized residual signal (the error signal, “+” element) to produce a reconstructed version of the first residual signal (based on the decoder (e.g., 200) applying inverse transform and/or inverse quantization operations to reconstruct the refinement data, wherein the refinement operation may include adding the error signal to the reconstructed data being refined, and the error signal may be transformed and/or quantized) (from Residual Decoder, 234 and/or 522) (paras. [0056], [0083]); 
correcting (an error signal, “+” element, via 522 and 524) the base decoded signal (556) using the first reconstructed version of the residual signal (from Residual Decoder, 522) to create a corrected decoded version (an output to 528) (Figs. 7-8; paras. [0110], [0046]);
upsampling (within) the corrected decoded version (paras. [0109], [0111]); and 
using a difference (an error signal, “+” element, via sample data, Xi  and 524) between the corrected decoded signal (forwarded/transient of Mi data from 528 to 526 to 524 to the error signal) and the input signal (sample data, Xi) to produce the second residual signal (the output of the error signal (Figs. 7-8).
He et al does not seem to particularly/explicitly disclose: 
using the difference between the base decoded signal and the down-sampled version of the input signal to produce the first residual signal; 
However, Han et al teaches apparatus/method for adjusting bitrate of coded scalable bitstream based on multi-layer at least comprising:
using a difference (122) between the base decoded signal (135) and a down-sampled version (110) of the input signal (Input video) to produce a first residual signal (output) and  realizing signal to noise ratio (SNR) scalability in a video stream server, in order to adapt a bitrate of a coded scalable bit-stream based on multi-layers, and transmit a video bitstream to a variable network environment (abs.; Fig. 8; paras. [0048-0049], [0051-0052]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Han et al’s teaching as above so as to produce the first quantized residual signal by using the difference between the base decoded signal and the down-sampled version of the input signal to produce the first residual signal, as an alternative process/arrangement, so as to realize signal to noise ratio (SNR) scalability in a video stream server, in order to adapt a bitrate of a coded scalable bit-stream based on multi-layers, and transmit a video bitstream to a variable network environment.
Regarding claim 22, He et al discloses, transforming the first residual signal prior to quantizing to produce a first transformed and quantized residual signal (para. [0072]), and 
inverse transforming the first transformed and quantized signal after de-quantizing the first transformed and quantized residual signal (para. [0083]).
Regarding claim 27, He et al discloses quantizing the second residual signal (via feedback loop as discussed above, and subsequent to the residual encoder, 520) to produce a second quantized residual signal (para. [0056]).
Regarding claim 28, He et al discloses transforming the second residual signal (via feedback loop and subsequent to the residual encoder, 520) prior to quantizing the second residual signal (as discussed above via feed back loop) to produce a second transformed and quantized signal (para. [0072]).
Note: a conventional/fundamental encoder sequentially processes an input video image data by including an error/residual signal, a subsequent encoding comprising DCT/Hadamard transform, quantization, and run/variable length encoding or entropy encoding, sequentially.
Furthermore, as a supplemental support, Han et al teaches an encoder (100) processing the input video image data by including the error/residual signal (122), a subsequent encoding comprising transform (123), quantization (124), and run/variable length encoding or entropy encoding (150), sequentially (see Fig. 8).
Regarding claim 33, He et al discloses, wherein one or more of the first quantized residual signal and the second residual signal is entropy encoded (paras. [0072], [0083]).
Regarding claim 35, Han et al teaches, wherein the entropy encoding comprises one or both of run-length encoding and Huffman encoding (para. [0060]).
Regarding claim 36, He et al discloses, wherein the input signal is a video signal (abs.).
Regarding claim 37, He et al discloses, wherein the input signal is a frame of the video signal (paras. [0051], [0070], [0029], [0039]).

11.	Claims 23-26 and 29-32 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over He et al (2014/0355675 A1) and Han et al (2006/0083303 A1) as applied to claim 22 above, and further in view of Rossato et al (2013/0314496 A1).
Regarding claim 23, the combination of He et al and Han et al does not seem to particularly disclose, wherein the step of transforming comprises applying a directional decomposition transform to the first residual signal to create components that correspond to the first residual signal.
However, Rossato et al teaches decomposition of residual data during encoding, decoding, and reconstruction in a tiered hierarchy comprising:
applying a directional decomposition transform to residual signal(s) to create components that correspond to the residual signal, in order to enable efficient entropy coding, low computational complexity, parallelism, scalability, error control, and achieve efficient entropy coding results with low computational complexity, parallelism, scalability, and error control (Figs. 3A-3F; paras. [0050], [0029]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Rossato et al’s teaching as above so that the step of transforming comprises applying the directional decomposition transform to the first residual signal to create components that correspond to the first residual signal, in order to enable efficient entropy coding, low computational complexity, parallelism, scalability, error control, and achieve efficient entropy coding results with low computational complexity, parallelism, scalability, and error control.
Regarding claim 24, Rossato et al teaches, where the directional decomposition transform comprises a 2x2 block (paras. [0050], [0128]).
Furthermore, Rossato et al teaches the process of directional decomposition transform comprising using/utilizing one of multiple downsampling algorithm such as a bilinear filtering kernel (Figs. 3A-3B; paras. [0128-0132]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Rossato et al’s teaching as above so that the directional decomposition transform comprises a 2x2 kernel (corresponding to the 2x2 block) or a 4x4 kernel, for substantially the same reason/rational as discussed above. 
Regarding claim 25, Rossato et al teaches, wherein the directional decomposition transform is a Hadamard-based transform (para. [0025]).
Regarding claim 26, Rossato et al teaches, wherein the transform produces the following components: average, vertical, horizontal and diagonal (paras. [0050], [0134]).
Regarding claim 29, He et al discloses transforming the second residual signal (via feedback loop and subsequent to the residual encoder, 520) prior to quantizing the second residual signal (as discussed above via feed back loop) to produce the second transformed and quantized signal as discussed above.
The combination of He et al and Han et al et al does not seem to particularly disclose, wherein the step of transforming the second residual signal comprises:
applying a directional decomposition transform to the second residual signal to create components that correspond to the second residual signal.
However, Rossato et al teaches decomposition of residual data during encoding, decoding, and reconstruction in a tiered hierarchy comprising:
applying a directional decomposition transform to residual signal(s) to create components that correspond to the residual signal, in order to enable efficient entropy coding, low computational complexity, parallelism, scalability, error control, and achieve efficient entropy coding results with low computational complexity, parallelism, scalability, and error control (Figs. 3A-3F; paras. [0050], [0029]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Rossato et al’s teaching as above so that the step of transforming comprises applying the directional decomposition transform to the second residual signal to create components that correspond to the second residual signal, in order to enable efficient entropy coding, low computational complexity, parallelism, scalability, error control, and achieve efficient entropy coding results with low computational complexity, parallelism, scalability, and error control.
Regarding claim 30, Rossato et al teaches, where the directional decomposition transform comprises a 2x2 block (paras. [0050], [0128]).
Furthermore, Rossato et al teaches the process of directional decomposition transform comprising using/utilizing one of multiple downsampling algorithm such as a bilinear filtering kernel (Figs. 3A-3B; paras. [0128-0132]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Rossato et al’s teaching as above so that the directional decomposition transform comprises a 2x2 kernel (corresponding to the 2x2 block) or a 4x4 kernel, for substantially the same reason/rational as discussed above. 
Regarding claim 31, Rossato et al teaches, wherein the directional decomposition transform is a Hadamard-based transform (para. [0025]).
Regarding claim 32, Rossato et al teaches, wherein the transform produces the following components: average, vertical, horizontal and diagonal (paras. [0050], [0134]).

12.	Claim 34 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over He et al (2014/0355675 A1) and Han et al (2006/0083303 A1) as applied to claim 21 above, and further in view of Itaya et al (2010/0246395 A1).
Regarding claim 34, He et al discloses quantizing the first residual signal and de-quantizing the first quantized residual signal as discussed above.
He et al further discloses actioning a division (implicit) the first residual/error signal by a pre-determined step-width (by using finer quantization step sizes/width) (paras. [0056], [0039]).
The combination of He et al and Han et al does not seem to particularly disclose de-quantizing the first quantized residual signal comprises multiplying by the pre-determined step-width.
However, Itaya et al teaches transmitting/receiving device comprising a dequantization section (402) for de-quantizing the quantized signal further comprises multiplying by a pre-determined step-width/size, in order to generate wavelet coefficient data and suppress image-quality deterioration that occurs during transmission of image data (paras. [0170], [0011], [0002]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of encoding as taught by He et al to incorporate/combine Itaya et al’s teaching as above so that de-quantizing the first quantized residual signal comprises multiplying by the pre-determined step-width, in order to generate wavelet coefficient data and suppress image-quality deterioration that occurs during transmission of encoded image data/bitstream.

Conclusion
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Regunathan et al (2009/0296808 A1), Adaptive quantization for enhancement layer video coding.
B)	Burak et al (6,937,767 B1), Diagnosis oriented lossy compression of medical images.
C)	Koo et al (EP 3 723 373 A1), Apparatus/method for processing image signal comprises NxN transform kernel.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483